ON MOTION FOR REHEARING
RALEIGH BROWN, Justice.
On motion for rehearing, appellants contend the record conclusively proves that Holloway could not have been an eyewitness to the accident although his testimony in part was as follows:
“Q What did you see?
A We seen the truck out there in the boulevard and he was going down the highway and heard the braking of his tires. But looked on further down the road to see what he was braking for and there was a car pulling out on the highway in front of him down at the next intersection.
What do you mean by the boulevard? What are you referring to? O’
Highway 84. t>
So the car was pulling out in front of the truck? £>
Yes, sir. i>



Did he brake it all the way to point of impact? O’
Well, he was braking all the way to the point of impact from the sound of the tires.
Was he braking after the point of impact? <y
To the best of my ability he was from the sound of things.
Did he hold the rig straight? ¿D
Yes, sir. It was straight as any man could hold it. >



Now, has Mr. Fouts talked to you about this case, sir? <y
Who?
This man sitting right here?
Yes, sir.
About how long ago was that?
It’s been three weeks, maybe a month, something like that.
Did you tell him basically the same thing that you told us here today? £>
Yes sir, I gave him a statement.
You told him that you were an eye witness to it?
Yes, sir. í>
And—
I think this is the man. I believe I recognize him. >
All right. <©
I don’t know him by name. i>
But you were an eye witness to the accident? £>
Yes, sir. He didn’t have that tie and suit on.”
Appellants urge because other testimony of Holloway demonstrated he believed the *909Lockett vehicle to be traveling east on Huffman Avenue which was contrary to the truck driver’s and investigating officer’s version of the accident and the physical facts Holloway, as a matter of law, could not have been a preimpact witness.
This court in Carruth v. First National Bank of Fort Worth, 544 S.W.2d 678 (Tex. Civ.App. — Eastland 1976, writ ref. n. r. e.) said:
“Before the testimonial declaration of a party will be given conclusive effect, it must appear among other things that the statement is deliberate, clear, and unequivocal. Dallas Railway & Terminal Company v. Gossett, 156 Tex. 252, 294 S.W.2d 377 (1956). If the statement merely contradicts some other portion of the party’s testimony, conclusive effect cannot be given thereto, but a fact issue is presented for the determination of the jury as in the case of an ordinary witness. United States Fidelity & Guaranty Co. v. Carr, 242 S.W.2d 224 (Tex.Civ.App. — San Antonio 1951, writ ref.).”
We find nothing to cause us to change the judgment heretofore entered. The motion for rehearing is overruled.